IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-76,499 & AP-76,500


EX PARTE CALVIN JARROD HESTER, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 54,997-01-E & 54,996-01-E 

IN THE 108TH JUDICIAL DISTRICT COURT
FROM POTTER COUNTY


 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant entered open pleas of guilty
to two charges of possession with intent to deliver a controlled substance, and was sentenced to thirty
years' imprisonment.  The Seventh Court of Appeals affirmed his convictions.  Hester v. State, Nos.
07-07-0474-CR & 07-07-0475-CR (Tex. App. - Amarillo, November 19, 2009).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his convictions had been affirmed and failed to advise him of
his right to petition for discretionary review pro se.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit and other
evidence in the habeas record, it appears that appellate counsel failed to timely notify Applicant that
his convictions had been affirmed and failed to advise him of his right to petition for discretionary
review pro se.  We find, therefore, that Applicant is entitled to the opportunity to file out-of-time
petitions for discretionary review of the judgments of the Seventh Court of Appeals in Cause Nos.
07-07-0474-CR and 07-07-0475-CR that affirmed his convictions in Cause Nos. 54,996-E and
54,997-E from the 108th Judicial District Court of Potter County.  Applicant shall file his petitions
for discretionary review with the Seventh Court of Appeals within 30 days of the date on which this
Court's mandate issues.

Delivered: February 9, 2011
Do not publish